

THE WARRANT EVIDENCED HEREBY, AND THE SECURITIES ISSUABLE HEREUNDER, HAVE BEEN
AND SHALL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE APPLICABLE STATE SECURITY LAWS. THE WARRANT AND SUCH SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND SHALL NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED
DISPOSITION IS THE SUBJECT OF A CURRENTLY EFFECTIVE REGISTRATION STATEMENT UNDER
SAID ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT
AND SUCH STATE SECURITIES LAWS IN CONNECTION WITH SUCH DISPOSITION.


PHOENIX INTERNATIONAL VENTURES, INC.
FORM OF COMMON STOCK PURCHASE WARRANT
[Warrant No: ______]
Original Issue Date:  ____________, 2007
Void After:  11:59 P.M., __________, 2009


 
This Warrant is Issued to:
 
______________________________________________
 


 
(hereinafter called the “Holder,” which term shall include the Holder’s legal
representatives, heirs, successors and assigns) by Phoenix International
Ventures, Inc., a Nevada corporation (hereinafter referred to as the
“Company”).  This Warrant may be transferred by the Holder only in accordance
with the provisions of Section 11.
 
1.            Exercise of Warrant.  For value received and subject to the terms
and conditions hereinafter set forth, the Holder is entitled, upon surrender of
this Warrant at any time on or after ________, 2007 and on or prior to
__________, 2009 (the “Exercise Date”) (with the exercise notice form annexed
hereto (the “Exercise Notice”) duly executed) at the office of the Company at
2201 Lockheed Way, Carson City, Nevada 89706, or such other office in the United
States of which the Company shall notify the Holder hereof in writing, to
purchase from the Company, at the purchase price hereinafter specified (as
adjusted from time to time, the “Exercise Price”), up to _____________ shares
(the “Warrant Shares”) (as adjusted from time to time) of the Common Stock,
$0.001 par value per share, of the Company (the “Common Stock”).  The initial
Exercise Price shall be $1.00 per share.
 
2.            Issuance of Stock Certificates.  As promptly as practicable after
surrender of this Warrant and receipt of payment of the Exercise Price, the
Company shall issue and deliver to the Holder a certificate or certificates for
the Warrant Shares purchased hereunder, in certificates of such denominations
and in such names as the Holder may specify.
 
3.            Payment of Exercise Price.  Payment of the Exercise Price shall be
made by check made payable to the order of the Company or wire transfer of
immediately available funds to a bank account designated by the Company.
 

 
-1-

--------------------------------------------------------------------------------

 

4.            Limitation on Exercise.  Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 9.999% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise).  For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.
 
5.            Adjustment for Dividends, Distributions, Subdivisions,
Combinations, Mergers, Consolidations or Sale of Assets.
 
5.1            Manner of Adjustment.
 
(a)            Stock Dividends, Distributions or Subdivisions.  In the event the
Company shall issue shares of Common Stock in a stock dividend, stock
distribution or subdivision, the Exercise Price in effect immediately before
such stock dividend, stock distribution or subdivision shall, concurrently with
the effectiveness of such stock dividend, stock distribution or subdivision, be
proportionately decreased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately increased.
 
(b)            Combinations or Consolidations.  In the event the outstanding
shares of Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Exercise Price in
effect immediately prior to such combination or consolidation shall,
concurrently with the effectiveness of such combination or consolidation, be
proportionately increased and the number of shares of Common Stock purchasable
by exercise of this Warrant shall be proportionately decreased.
 
(c)            Adjustment for Reclassification, Exchange or Substitution.  In
the event that the class of securities issuable upon the exercise of this
Warrant shall be changed into the same or a different number of shares of any
class or classes of stock, whether by capital reorganization, reclassification
or otherwise (other than any event addressed by Sections 5.1(a), 5.1(b) or
5.1(d)), then and in each such event the Holder shall have the right thereafter
to exercise this Warrant for the kind and amount of shares of stock and other
securities and property receivable upon such reorganization, reclassification,
or other change, by holders of the number of shares of the class of securities
into which such Warrant might have been exercisable for immediately prior to
such reorganization, reclassification, or change, all subject to further
adjustment as provided herein.
 
(d)            Adjustment for Merger, Consolidation or Sale of Assets.  In the
event that the Company shall merge or consolidate with or into another entity or
sell all or substantially all of its assets, this Warrant shall thereafter be
exercisable for the kind and amount of shares of stock or other securities or
property to which a holder of the number of shares of Common Stock of the
Company deliverable upon exercise of this Warrant would have been entitled upon
such consolidation, merger or sale; and, in such case, appropriate adjustment
(as determined in good faith by the Company’s Board of Directors) shall be made
in the application of the provisions set forth in this Section 5 with respect to
the rights and interest thereafter of the Holder of this Warrant, to the end
that the provisions set forth in this Section 5 shall thereafter be applicable,
as nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the exercise of this Warrant.
 

 
-2-

--------------------------------------------------------------------------------

 

5.2            Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Exercise Price pursuant to this Section 5, the
Company at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based.
 
5.3            Closing of Books.  The Company shall at no time close its
transfer books against the transfer of any shares of Common Stock issued or
issuable upon the exercise of this Warrant in any manner which interferes with
the timely and proper issuance of such shares.
 
6.            Covenants of the Company.  During the period within which the
rights represented by this Warrant may be exercised, the Company shall at all
times have authorized and reserved for the purpose of issue upon exercise of the
rights evidenced hereby, a sufficient number of shares of the class of
securities issuable upon exercise of this Warrant to provide for the exercise of
such rights.  All securities which may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
with respect to the issue thereof.  Upon surrender for exercise, this Warrant
shall be canceled and shall not be reissued; provided, however, that upon the
partial exercise hereof a substitute Warrant of like tenor and date representing
the rights to subscribe for and purchase any such unexercised portion hereof
shall be issued.
 
7.            No Rights as Shareholder Until Exercise.  This Warrant shall not
entitle the Holder to any voting rights or any other rights as a stockholder of
the Company but upon presentation of this Warrant with the Exercise Notice duly
executed and the tender of payment of the Exercise Price at the office of the
Company pursuant to the provisions of this Warrant, the Holder shall forthwith
be deemed a stockholder of the Company in respect of the securities for which
the Holder has so subscribed and paid.
 
8.            No Change Necessary.  The form of this Warrant need not be changed
because of any adjustment in the Exercise Price or in the number of shares
issuable upon its exercise.  A Warrant issued after any adjustment or any
partial exercise or upon replacement may continue to express the same Exercise
Price and the same number of shares (appropriately reduced in the case of
partial exercise) as are stated on this Warrant as initially issued, and that
Exercise Price and that number of shares shall be considered to have been so
changed as of the close of business on the date of adjustment.
 
9.            Addresses for Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, either delivered in hand or mailed
by registered or certified mail, return receipt requested, or sent by facsimile,
and shall be deemed to have been duly made when delivered:
 
If to the Holder, to the Holder’s address as shown on the books of the Company;
or
 
If to the Company, to the address set forth on the first page of this Warrant.
 
10.            Substitution.  In the case this Warrant shall be mutilated, lost,
stolen or destroyed, the Company shall issue a new Warrant of like tenor and
denomination and deliver the same (a) in exchange and substitution for and upon
surrender and cancellation of any mutilated Warrant, or (b) in lieu of any
Warrant lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft, or destruction of such Warrant (including, without
limitation, a reasonably detailed affidavit with respect to the circumstances of
any loss, theft or destruction), and of indemnity (or, in the case of the
initial Holder or any other institutional holder, an indemnity agreement)
satisfactory to the Company.
 

 
-3-

--------------------------------------------------------------------------------

 

11.            Transfer Restrictions.  This Warrant shall not be transferable by
the Holder and shall be exercisable only by the Holder.  Without the prior
written consent of the Company, the Warrant shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Warrant or of any
rights granted hereunder contrary to the provisions of this Section 11, or the
levy of any attachment or similar process upon the Warrant or such rights, shall
be null and void.
 
12.            Taxes.  The Company makes no representation about tax treatment
to the Holder with respect to receipt or exercise of the Warrant or acquiring,
holding or disposing of the Warrant Shares, and the Holder represents that the
Holder has had the opportunity to discuss such treatment with the Holder’s tax
advisers.
 
13.            Remedies.  Each party stipulates that the remedies at law in the
event of any default or threatened default by the other party in the performance
or compliance with any of the terms of this Warrant are and shall not be
adequate, and that such terms may be specifically enforced by a decree for that
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.
 
14.            Governing Law.  This Warrant shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York without
regard to its principles of conflicts of laws.
 
15.            Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
Holder and the Company.
 


 
[Remainder of page intentionally left blank.]
 


 

 
-4-

--------------------------------------------------------------------------------

 

* * *
 
IN WITNESS WHEREOF, the parties have caused this Warrant to be executed this ___
day of _____________, 2007.
 

 
PHOENIX INTERNATIONAL VENTURES, INC.
         
 
By:
/s/ Neev Nissenson       Neev Nissenson       Vice President          

 

 
-5-

--------------------------------------------------------------------------------

 

EXERCISE NOTICE


PHOENIX INTERNATIONAL VENTURES, INC.


Warrant No. ______
Original Issue Date:  ______________, 2007
Ladies and Gentlemen:


(1)            The undersigned hereby elects to exercise the above-referenced
Warrant with respect to ____________ shares of Common Stock. Capitalized terms
used herein and not otherwise defined herein have the respective meanings set
forth in the Warrant.
  
(2)            The holder shall pay the sum of $____________ to the Company in
accordance with the terms of the Warrant.


(4)            Pursuant to this Exercise Notice, the Company shall deliver to
the Holder the number of Warrant Shares determined in accordance with the terms
of the Warrant.
(5)            By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 4 of this
Warrant to which this notice relates.






HOLDER:




(Print name)


By:         


Title:



 
-6-

--------------------------------------------------------------------------------

 
